MEMORANDUM.
Per Curiam.
The application of the attorney-general for a preliminary rule in prohibition against Judge Gill, to prevent his taking further proceedings on a writ of habeas corpus issued by him on the application of Mr. Lowe, is denied.
Without going into the merits of the question whether or not Mr. Lowe is in contempt, it is the opinion of the judges present that, as the application here does not show that the alleged want of jurisdiction (on which the application for prohibition is founded) appears in the record or proceedings before Judge Gill, the objection of want of jurisdiction on his part should, at least, be first presented to Judge Gill upon a showing of said facts.
Shepard Barclay, C. J., and G. B. Macearlane, W. M. Robinson, Theo. Brace, and G. D. Burgess, JJ.